DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                PETER M. HAVER and GALINA HAVER,
                           Appellants,

                                     v.

       THE CITY OF WEST PALM BEACH, INC., RICK GREENE,
            ALEANDRO LOPEZ and MIRIAM R. GALAN,
                          Appellees.

                               No. 4D19-1537

                               [March 2, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502018CA015447XXXXMB.

   Peter M. Haver, West Palm Beach, for appellants.

  K. Denise Haire, Assistant City Attorney, West Palm Beach, for appellee
The City of West Palm Beach, Inc.

              ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   This case is before the court on remand from the Florida Supreme
Court. We remand the case to the circuit court for further proceedings
consistent with City of West Palm Beach, Inc. v. Haver, 330 So. 3d 860 (Fla.
2021).

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.